DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
Status of Objections and Rejections
The rejection of claim(s) 1 and 3-5 is/are obviated by Applicant’s cancellation.
All rejections from the previous office action are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, and 9-10 is/are rejected under 35 U.S.C. §103 as being unpatentable over Huber (B. Huber and B. Roling, Development of a Ag/Ag+ micro-reference electrode for electrochemical measurements in ionic liquids, 56 Electrochimica Acta, 2011, page 6569-72, provided in IDS filed on January 25, 2019) in view of Thompson (U.S. Patent Pub. 2014/0158536) and Daridon (U.S. Patent Pub. 2007/0138076), and further in view of Duimstra (U.S. 8,877,037).
Regarding claim 6, Huber teaches an electrochemical testing cell apparatus ([Abstract] lines 7-9: RE can be placed close to the working electrode WE and it is well-suited for application in electrochemical micro cells as well as for potential-controlled in situ electrochemical impedance measurements; here RE, WE, and the potential-controller are together deemed to be a n electrochemical testing cell apparatus) having a reference electrode apparatus (Fig. 1: micro-reference electrode) for use in electrochemical testing applications (Fig. 1: for electrochemical measurements), the apparatus comprising:

a frit (Fig. 1: ultra fine silica frit) disposed adjacent one end of the hollow tube (Fig. 1: showing the ultra fine silica frit is disposed adjacent the bottom end of the fused silica capillary); 
a layer of material (page 6570, Col. 2, para. 2, lines 7-8: cyanoacrylate adhesive) for securing the frit to the one end of the hollow tube to close off the one end (page 6570, Col. 2, para. 2, lines 7-8: the open end of the capillary was sealed using cyanoacrylate adhesive); 
a silver wire (Fig 1; page 6570, Col. 2, para. 2, line 1: a piece of silver wire) disposed within the hollow tube (Fig 1; page 6570, Col. 2, para. 2, lines 1-3: the silver wire was placed into the open end of the capillary), wherein the silver wire has a diameter before coating (Fig. 1: a silver wire of 50 µm diameter; here the diameter is the diameter of the silver wire before coating);
an ionic liquid solution (Fig. 1; page 6570, Col. 2, para. 2, line 5: a solution of 10mmol/l AgN(Tf)2 in (EMlm]N(Tf)2) disposed in the hollow tube (Fig. 1; page 6570, Col. 2, para. 2, line 4-5: the capillary was filled with the solution) in which at least a portion of the silver wire is disposed (Fig. 1: showing the silver wire is disposed in the solution when the capillary is filled with the solution); and
wherein the electrochemical cell apparatus comprises a designated volume (a finished product of the electrochemical cell apparatus must have a designated volume), and the hollow tube and the frit form an assembly having a diameter (Fig. 1: showing 

Huber does not disclose the frit having an outer diameter equal to an outer diameter of the hollow tube, and disposed adjacent the distal end of the hollow tube, and in direct abutting contact with the one end of the hollow tube, so as to extend outwardly from the distal end of the hollow tube to fully close off the distal end of the hollow tube, and the layer of material is a layer of wrappable material shrink fit onto adjacent portion of the hollow tube and the frit.
However, Daridon teaches a microfluidic device for performing liquid chromatography ([0001] lines 3-4).  The microfluidic chromatography device 10 comprises adjoined capillary tube 20, including first, second, and third capillary tubes 30, 40, and 50 (Fig. 2B; [0048] lines 2-5), through support members 60, i.e. frits (Fig. 2B; [0048] lines 8-10).  Thus, Daridon teaches the frit (Fig. 2B: the left support member 60) having an outer diameter approximately equal to an outer diameter of the hollow tube (Fig. 2B: showing the outer diameter of the left support member 60 approximately equal to an outer diameter of the first tube 30), and disposed adjacent the distal end of the hollow tube (Fig. 2B: showing the left support member 60 disposed adjacent on the right end of the first tube 30) so as to extend outwardly from the distal end of the hollow tube (Fig. 2B: showing the left support member 60 extending to right from the right end of the first tube 30) to fully close off the distal end of the hollow tube (Fig. 2B: showing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huber by aligning the tube and the frit in direct abutting contact to be secured by shrink fitting with a layer of material as taught by Daridon because the layer of material (i.e. the coupling 70) would join the tube and the frit through a compressive radial force ([0059] line 10) to fluidically seal the tubes ([0059] line 3).

Huber does not disclose a silver sulfide coated silver wire.
However, Thompson teaches a sensor apparatus for quantitatively and selectively measuring ionic analytes ([0003] lines 1-2).  Thompson teaches a silver sulfide coated silver wire ([0033] lines 2-3: Ag/Ag2S reference electrode).  The Ag2S coated silver wire eliminates the driving force for desulfurization ([0034] lines 1-3), resulting in changes in the phase boundary potentials and in a slow drift of the measured potentiometric response ([0033] lines 13-14 and 17-18).  Also, the Ag2S coated silver wire as the reference electrode also shows high conductivity, low solubility and small temperature coefficient ([0034] lines 5, 9, 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huber by employing Ag2S coated 2S coated silver wire as reference electrode has high conductivity, low solubility and small temperature coefficient ([0034] lines 5, 9, 12-13) and eliminates the driving force for desulfurization ([0033] line 8) that results in changes in the phase boundary potentials and in a slow drift of the measured potentiometric response ([0033] lines 13-14 and 17-18).

Huber does not disclose the diameter of the silver wire before being coated is about 0.5 mm or the assembly formed by the hollow tube and the frit having a diameter of about 4 mm.
However, Huber teaches a silver wire has a diameter of 50 µm (Fig. 1; page 6570, Col. 2, para. 2, line 1: indicating the silver wire is 50 µm, i.e., 0.05 mm), and the fused silica capillary has an outer diameter of 350 µm, i.e., 0.35 mm (Fig. 1).  The geometry of the silver wire and the fused silica capillary is proportional to, i.e., scaled up by a factor of 10, the silver wire having a diameter of 500 µm (0.5 mm) and the capillary having a diameter of 3500 µm (3.5 mm).  The scaled up geometry reads on the claimed limitation (3.5 mm reads on about 4 mm), and the ratio of the silver wire diameter to hollow tube diameter is about 1:8 (here, the ratio of the enlarged silver wire diameter and enlarged hollow tube diameter is 500µm/3500µm = 1:7, which is deemed to be about 1:8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huber (a diameter of silver wire at 50 µm and an outside diameter of fused silica capillary at 350 µm, resulting in a ratio of 

The designation of “the ionic liquid solution containing no added silver ions” is deemed to be a limitation implied by a process.  There is no structural difference between the reference electrode as taught by Huber and as claimed, no matter whether silver ions are added into the ionic liquid or not.  In article claims, a recitation must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II). 
Alternatively, assuming Huber does not disclose the ionic liquid solution containing no added silver ions:
Duimstra teaches methods and devices for measuring the concentration of an analyte in solution (Col. 1, line 8), utilizing an electrolytic layer which can be composed of room temperature ionic liquids (RTIL) (Col. 2, lines 40-42).  An ionic liquid (IL) is a liquid comprised principally of both cations and anions, or entirely of both cations and anions.  A RTIL is an IL that is a liquid at temperatures below 100 degrees Celsius (Col. 9, lines 6-10).  One example of RTIL is N-butyl-N-methyl pyrrolidinium 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huber by substituting the ionic liquid of Huber (AgN(Tf)2 in (EMlm]N(Tf)2 with the ionic liquid (C4mpyrrNTf2) as taught by Duimstra because C4mpyrrNTf2 is a room temperature ionic liquid (RTIL) (Col. 4, lines 5, 9) and the RTIL, used as the electrolytic layer, would provide the constant chemical environment and ionic strength for the redox active material (RAM) and limit or eliminate direct chemical interaction of the RAM with the sample being analyzed (Col. 11, lines 51-55).

Regarding claim 7, Huber teaches the hollow tube comprises a hollow glass tube (Fig. 1: fused silica capillary, i.e. a glass capillary).

Regarding claim 9, Huber teaches the frit is a glass frit (page 6570, Col. 1, para. 7, line 2: silica frit).

Regarding claim 10, Huber, Thompson, Daridon, and Duimstra disclose all limitation of claim 7 as described to claim 7.  Huber, Thompson, and Duimstra do not disclose the layer of material shrink frit onto the portions of the hollow tube and the frit comprises a heat-activated shrink wrap material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huber, Thompson, and Duimstra by a heat-activated layer of shrink wrap material as taught by Daridon because the outer layer of material (i.e. the external coupling) would join the tube and the frit through a compressive radial force ([0059] line 10) to fluidically seal the tubes ([0059] line 3) with the application of heat ([0059] line 12).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, and 9-10 have been considered but are unpersuasive.

Applicant also argues claim 6 recites the diameter of the hollow tube and frit is about 4 mm, which provides a significant increase in the volume of fluid that can be contained in the tube (page 6, para. 2, lines 1-4).  Further, Applicant argues Huber employs a microscale reference electrode because it reduces the amount of Ag+ ion contamination to the electrochemical cell, which is critical for impedance 
Further, the claimed apparatus is an enlarged apparatus as taught by Humber by a factor of 10.  A recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would no perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795